EXAMINER'S AMENDMENT
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. 

To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner's amendment was given in a telephone interview with David L. Principe, (Reg. No. 39,336) on 15 December 2021. The application has been amended as follows:

Please amend claims 16 as follow:
16(Currently amended). A method for observing tissues of a human patient, the method comprising:
	providing a heavy base having one or more wheels for moving the base on a support surface;
	providing a stabilized arm such that motion artifact in the system is minimized;
	providing an intravital microscope having an eyepiece and an objective, the intravital microscope mounted on the arm, the intravital microscope has a magnification between about 100X and 200X;
	providing a video camera operatively associated with the intravital microscope;
	providing a surface for supporting the human patient underneath the intravital microscope;  and, using the intravital microscope to observe the tissues in real-time.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE 
The following is an examiner’s statement of reasons for allowance: The present invention is related generally to an intravital microscope for human use during, among other things, surgical removal of tumors and a method for observing and/or recording conditions such as blood flow, vessel characteristics, such as vessel density, tumor.

Prior art was found for the claims as follows:
Tesar John et al. [US 20150018622 A1: already of record] discloses the following claim limitations:
Regarding claim 1, Tesar teaches:
1. An intravital microscope system for observing the tissues of a human patient in real-time during a medical procedure (i.e. Embodiments of the present disclosure relate to surgical devices and visualization systems for use during surgery- ¶0003), the system comprising: 
a base (i.e. a base 3- fig 1) having one or more wheels for moving the base on a support surface(i.e. see casters in base in fig. 63- ); 
an arm having a proximal and a distal end, the proximal end of the arm supported by the base, the arm extending horizontally from the base (i.e. a base 3 from which two articulating arms 5 and 7 extend- ¶0293); 
an intravital microscope having an eyepiece and an objective, the intravital microscope mounted on the arm (i.e. The viewing platform may include two oculars 11 and be configured similarly to a standard surgical microscope viewing platform- ¶0293); 
intravital microscope (i.e. cameras can be mounted to the viewing platform 9 and the cameras can be configured to provide imagery of the surgical site- ¶0293); 
a surface for supporting the human patient underneath the intravital microscope(i.e. see fig 54); 
a processor for receiving and storing video images (i.e. For example, video displayed on the display system 374 can be recorded onto data storage 388- ¶0387) from the camera (i.e. video data can be transmitted to a video switcher, camera control unit (CCU), video processor, or image processing module positioned, for example, within the base 3- ¶0294) and for minimizing motion artifact (i.e. the surgical device and/or any surgical tools can include integrated motion sensors, such as gyroscopes or other MEMS accelerometers. These sensors can measure the physical motion of the cameras due to movement of the device. This motion can be subtracted from the image in order to render a displayed image in which the area of interest is relatively still, despite any movement by the surgical device- ¶0374); and 
wherein the base and the processor for minimizing motion artifact are configured and arranged to provide visualization of tumors in situ in the human patient in real time to generate dynamic data.
However, Tesar does not teach explicitly:
	a heavy base.
In the same field of endeavor, Riesner Stefan [US 20110174563 A1: already of record] discloses:
	a heavy base (i.e. The mass of the steel pedestal including the steel pedestal plate designed as a base 26 is approximately 360 kg- ¶0039).
However, Tesar and Riesner do not teach explicitly:
	wherein the intravital microscope has a magnification between about 100X and 200X.
In the same field of endeavor, P. Lipponen et al. [Tumour vascularity and basement membrane structure in breast cancer as related to tumour histology and prognosis: already of record] discloses:
(i.e. An invasive breast carcinoma showing a dense vascular network in tumour tissue (magnification 200• b In intraductal lesions, blood vessels could not be found in tumour tissue (magnification 100x)- Fig. 2).
However, Tesar, Riesner and Lipponen do not teach explicitly:
	configured and arranged to provide visualization of tumors in situ in the human patient in real time to generate dynamic data.
In the same field of endeavor, Pitari; Giovanni M. et al. [US 20160202261 A1] discloses:
	configured and arranged to provide visualization of tumors in situ in the human patient in real time to generate dynamic data (i.e. Photographs reflect merged DIC and confocal microscopy images. FIG. 10B depicts representative 3-D projections from live imaging (confocal microscopy) analyzing invadopodia in single tumor cells plated on Matrigel scaffolds- ¶0041).

Claim 16, method claim 16 corresponds to apparatus claim 1, and therefore Tesar, Riesner, Lipponen and Pitari teach the same limitations as listed above.

However, in consideration of applicant's arguments as whole there is not strong motivation or reasoning to combine references to arrive at the claimed invention.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claims 1-3, 5-14 and 16-19 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLIFFORD HILAIRE whose telephone number is (571)272-8397. The examiner can normally be reached 5:30-1400.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SATH V PERUNGAVOOR can be reached on (571)272-7455. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CLIFFORD HILAIRE
Primary Examiner
Art Unit 2488



/CLIFFORD HILAIRE/Primary Examiner, Art Unit 2488